     Case:18-11252-SDB Doc#:43 Filed:12/26/19 Entered:12/26/19 16:34:21                            Page:1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                        Southern District of Georgia
                                             Augusta Division

                                                                             Case: 18-11252
In re: Keith Robert Hilliker &
       Nancy Ingandello Hilliker,                                              Chapter: 13
                                      Debtors.
                                                                          Judge Susan D. Barrett

             AFFIDAVIT OF KEITH ROBERT HILLIKER AND NANCY INGANDELLO HILLIKER

        Keith Robert Hilliker and Nancy Ingandello Hilliker, duly sworn and under oath, state as follows:

        1.      We are the debtors in the above-captioned Chapter 13 Bankruptcy case.

        2.      We commenced this case on August 31, 2018, by filing a voluntary petition for reliefunder Chapter

13 of Title 11 of the United States Code.

        3.      In our Chapter 13 Plan, we proposed to cure the pre-petition arrearage on our mortgage loan, and

resume post-petition payments by making them direct to our mortgage company.

       4.       On November 21, 2018, our Chapter 13 Plan was confirmed.

        5.      We fell behind on our mortgage payments after the filing of our case. As a result, our mortgage

company filed a motion for relief from stay.

       6.       At the hearing on the motion for relief from stay on August 8, 2019, we entered into a cure order

with our mortgage company to prevent relief from being granted and resume our post-petition mortgage payments.

       7.       On December 11, 2019, our mortgage company filed an affidavit of default, alleging a total

delinquency of $9,876.87.

       8.       Since the order on the motion for relief was entered in September 2019, we have attempted to

make all of our mortgage payments and attempted to make all of the cure payments on time; however, our

mortgage company has returned the funds for most of the payments we made.

       9.       We do not know why our mortgage company rejected some payments but accepted others.

       10.      But for our mortgage company's unwillingness to accept all of our mortgage payments and all of

our cure payments, we would not be in default of the order on the motion for relief.
Case:18-11252-SDB Doc#:43 Filed:12/26/19 Entered:12/26/19 16:34:21   Page:2 of 3
      Case:18-11252-SDB Doc#:43 Filed:12/26/19 Entered:12/26/19 16:34:21                  Page:3 of 3

                                UNITED STATES BANKRUPTCY COURT
                                      Southern District of Georgia
                                           Augusta Division

                                                                         Case: 18-11252
In re: Keith Robert Hilliker &
       Nancy Ingandello Hilliker,                                          Chapter: 13
                                    Debtors.
                                                                     Judge Susan D. Barrett

                                       CERTIFICATE OF SERVICE

        I hereby certify that copies of the foregoing were served on December 26, 2019, by CM/ECF electronic
notice, on the following:

                       Huon Le                                   Freedom Mortgage Corporation
           Office of the Chapter 13 Trustee                         c/o Nathan Edward Huff
                notices@chp13aug.org                                   nhuff@cwhllp.com

           Freedom Mortgage Corporation                          Freedom Mortgage Corporation
            c/o A. Michelle Hart-Ippoliti                               c/o Lisa F. Caplan
       bankruptcyecfmail@mccallaraymer.com                          lcaplan@rubinlublin.com

                                      Freedom Mortgage Corporation
                                           c/o Heather D. Bock
                                        heather.bock@mccalla.com

       Respectfully submitted on December 26, 2019.
                                                                  /s/ Matthew James Duncan
                                                          Matthew James Duncan (GA Bar #: 143397)
                                                        2608 Commons Blvd., Ste. A, Augusta, GA 30909
                                                              P: 706-755-2928 | F: 706-664-0407
                                                                 m.duncan@duncanbrow.com
